Exhibit 99.1 FOR IMMEDIATE RELEASE M/I Homes Reports Unit Results for the Third Quarter of 2007 Columbus, Ohio (October 11, 2007) - M/I Homes, Inc. (NYSE:MHO) announced new contracts and homes delivered for the three- and nine-month periods ended September 30, 2007 and backlog as of the end of the period. New contracts for 2007’s third quarter were 561, down 2% from 2006’s third quarter of 571.For the 2007 nine-month period, new contracts declined 11% to 2,191 from 2,472 in 2006.Homes delivered for the 2007 third quarter decreased 15% to 787 from 2006’s 927.For the nine-month period ended September 30, 2007, homes delivered were 2,246, down 18% from 2,746 in the same period of 2006.The sales value of backlog of homes at September 30, 2007 was $481 million with backlog units of 1,468 and an average sales price of $327,000.The backlog of homes at the same time last year had a sales value of $923 million with backlog units of 2,533 and an average sales price of $364,000.M/I Homes had 159 active communities at September 30, 2007 compared to 170 at September 30, 2006. The Company expects to report third-quarter financial results on October 30, 2007.You are invited to listen to the conference call over the Internet at 4:00 p.m. Eastern Time.To hear the call, log on to the M/I Homes website at mihomes.com, click on “Investors” and select “Listen to the Conference Call.”The call, along with non-GAAP financial measures, will be available through October 2008. M/I Homes, Inc. is one of the nation’s leading builders of single-family homes, having delivered over 70,000 homes.The Company’s homes are marketed and sold under the trade names M/I Homes and Showcase Homes.The Company has homebuilding operations in Columbus and Cincinnati, Ohio; Chicago, Illinois; Indianapolis, Indiana; Tampa, Orlando and West Palm Beach, Florida; Charlotte and Raleigh, North Carolina; Delaware and the Virginia and Maryland suburbs of Washington, D.C. Certain statements in this Press Release are forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995.Words such as “expects,” “anticipates,” “targets,” “goals,” “projects,” “intends,” “plans,” “believes,” “seeks,” “estimates,” variations of such words and similar expressions are intended to identify such forward-looking statements.These statements involve a number of risks and uncertainties.Any forward-looking statements that we make herein and in future reports and statements are not guarantees of future performance, and actual results may differ materially from those in such forward-looking statements as a result of various factors relating to the economic environment, interest rates, availability of resources, competition, market concentration, land development activities and various governmental rules and regulations, as more fully discussed in the Risk Factors section in the Company’s Annual Report on Form 10-K for the year ended December 31, 2006.All forward-looking statements made in this Press Release are made as of the date hereof, and the risk that actual results will differ materially from expectations expressed in this Press Release will increase with the passage of time.The Company undertakes no duty to publicly update any forward-looking statements, whether as a result of new information, future events or otherwise.However, any further disclosures made on related subjects in our subsequent filings, releases or presentations should be consulted. Contact M/I Homes, Inc. Phillip G. Creek, Senior Vice President and Chief Financial Officer, (614) 418-8011 Ann Marie W. Hunker, Vice President and Corporate Controller, (614) 418-8225 investorrelations@mihomes.com M/I HOMES, INC. Homebuilding Operational Data NEW CONTRACTS Three months ended Nine months ended September 30, September 30, % % 2007 2006 Change 2007 2006 Change Midwest 252 258 (2) 1,056 1,260 (16) Florida 145 138 5 462 690 (33) Mid-Atlantic 164 175 (6) 673 522 29 561 571 (2) 2,191 2,472 (11) HOMES DELIVERED Three months ended Nine months ended September 30, September 30, % % 2007 2006 Change 2007 2006 Change Midwest 376 466 (19) 993 1,299 (24) Florida 196 292 (33) 686 1,035 (34) Mid-Atlantic 215 169 27 567 412 38 787 927 (15) 2,246 2,746 (18) BACKLOG September 30, 2007 September 30, 2006 Dollars Average Dollars Average Units (millions) Sales Price Units (millions) Sales Price Midwest 695 $184 $264,000 901 $255 $284,000 Florida 359 $127 $354,000 1,195 $487 $407,000 Mid-Atlantic 414 $170 $411,000 437 $181 $414,000 1,468 $481 $327,000 2,533 $923 $364,000
